PER CURIAM.
This is an appeal from judgment quashing writ of habeas corpus challenging sufficiency of deportation proceedings brought against appellant, an alien. The warrant of deportation recites that it is predicated upon the finding that appellant had in his possession for purposes of circulation and distribution -written and printed matter advising, advocating, and teaching opposition to all organized government. It is conceded that he was in fact distributing such matter, and the only contention is that the evidence wholly fails to show that he knew the matter was of that nature.
The conclusion seems inescapable that there was ample evidence of this fact. It appears that a year or so before, while distributing similar literature, he was arrested, and then stated as his reason for such distribution that he believed in the matters and things set forth in the literature. He was then permitted to go unproseeuted, but was again taken while distributing the same sort of matter. The inference is quite irresistible that he understood the nature of it, and deliberately persisted in doing what the law of the land forbade. Act of Congress Oct. 16, 1918, as amended by Act June 5, 1920 (Comp. St. Ann. Supp. 1923, § 4289i/4b[l]).
The judgment of the District Court is affirmed.